Citation Nr: 0948546
Decision Date: 12/04/09	Archive Date: 01/05/10


DOCKET NO.  07-03 855	)	DATE DEC 04 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of frozen hands and feet.

2.  Entitlement to an increased evaluation for residuals of a gunshot wound to the left scapula, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial compensable evaluation for scars, as residuals of a gunshot wound to the left paraspinal area at the T4 and T10 level, currently evaluated as zero percent disabling.    

4.  Entitlement to an increased evaluation for anxiety neurosis and depressive reaction with paranoid personality, currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans
 ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2006 rating decision issued by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also disagreed with the denial of service connection for bilateral hearing loss and tinnitus, but those claims were granted in a January 2007 decision review officer decision and are not before the Board on appeal.

Please note this appeal has been advanced on the Boards docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased evaluation for anxiety neurosis and depressive reaction with paranoid personality is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veterans initial claim for service connection for residuals of frozen hands and feet was denied in an August 1982 Board decision.

2.  Evidence received since the August 1982 Board decision is new to the record but either does not establish an etiological link between a current disability and service or is entirely cumulative of evidence that was of record as of August 1982.
 3.  The Veterans residuals of a gunshot wound to the left scapula are productive of limitation of abduction of the left (dominant) shoulder to 70 degrees without pain and to 75 degrees with pain, between the side and shoulder level.  

4.  The Veterans thoracic spine scars are not painful or unstable upon examination and do not cause limitation of function of any affected part.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim for service connection for residuals of frozen hands and feet.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

2.  The criteria for a 30 percent evaluation for residuals of a gunshot wound to the left scapula have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 4.71a (Diagnostic Code 5201), 4.73 (Diagnostic Codes 5301-5304) (2009); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

3.  The criteria for an initial compensable evaluation for scars, residuals of a gunshot wound to the left paraspinal area at the T4 and T10 level, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.31 (2009); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of frozen hands and feet

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, [i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), the revised provisions of which are effective in this case because the Veterans claim was received subsequent to August 29, 2001, new and material evidence means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim and must also raise a reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claim for service connection for residuals of frozen hands and feet was denied in a June 1981 rating decision, which he appealed to the Board.  In August 1982, the Board denied this claim, which then also encompassed Raynauds phenomenon.  The claims file then included a June 1981 medical statement from Richard J. Newman, M.D., who indicated that, during the course of eight years of treatment, the Veteran had reported temperature changes in the hands and feet, with the hands blanching especially in cold weather.  Dr. Newman noted the following:

He described this happening in the service after he was wounded in Korea and said that he had to crawl on his hands and knees towards our lines during that time.  Apparently his hands and feet were severely frozen and he does remember receiving treatment both at the aid station and subsequently for that problem.

In denying the claim, however, the Board cited to the fact that the Veteran had no complaints or manifestations of the residuals of frozen hands and feet or Raynauds phenomenon at separation or prior to a 1965 VA examination.  

The August 1982 Board decision is final under 38 U.S.C.A. § 7104(a), and the question for the Board now is whether new and material evidence has been received by VA in support of the Veterans claim since the issuance of that decision.  In this regard, some of the new evidence of record warrants further analysis.  This evidence includes a July 1986 statement from Dr. Newman, which primarily addressed psychiatric treatment and the Veterans employment status.  However, Dr. Newman also cited the following:

... [The Veteran] did suffer frozen hands and feet after being wounded in the back and had to crawl to the nearest aid station.  He did develop, following that time, a bona fide Reynauds [sic] Syndrome but, since it had not been noted at the station hospital, he was never compensated for that problem.  However, someone from his unit or from the hospital had signed a statement to that effect.

Dr. Newman has provided opinions both before and after the August 1982 Board decision indicating an in-service cold injury, in-service treatment for such injury, and post-service symptomatology.  In ascertaining whether this evidence is considered cumulative under 38 C.F.R. § 3.156(a), the Board is mindful of the holding of the United States Court of Appeals for Veterans Claims (Court) in Paller v. Principi, 3 Vet. App. 535 (1992), in which the Court considered medical statements made by a doctor after a Board decision to be cumulative of a statement made prior to the Board decision, and thus not new evidence.   This case presents a similar situation, and the Board accordingly finds that Dr. Newmans July 1986 statement is cumulative and therefore not new under 38 C.F.R. § 3.156(a).

The Board also notes that VA treatment records from May and November of 2004 reflect the Veterans reported history of cold exposure to feet and hands in Korea.  These records, however, contain no further commentary from an examiner as to the nature and etiology of a current cold injury disorder.  They accordingly do not serve to establish such a disorder and cannot be considered material.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence).

Additionally, the Board also notes that a photocopy of an October 1952 service treatment record addressing aching and numbness of the left upper extremity is duplicative of a service treatment record included in the claims file as of the August 1982 Board decision.

As to lay contentions, the only statement from the Veteran as to the current claim is his assertion from his September 2005 claim form that the claim should be reopened.  He has not provided any specific assertions as to the merits of the claim.  As such, to the minimal extent that he has provided additional lay evidence, such evidence is entirely cumulative of his far more detailed February 2002 hearing testimony.  See also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, this evidence cannot be considered new and material.

The Veteran has submitted additional evidence in regard to his claim for service connection for residuals of frozen hands and feet.  This evidence, however, either does not establish an etiological link between a current disability and service or is entirely cumulative of evidence that was of record as of August 1982.  Accordingly, the evidence does not raise a reasonable possibility of substantiating the claim.  Consequently, VA has not received new and material evidence to reopen the Veterans claim, and this appeal must be denied as to that claim.

II.  Increased rating claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VAs Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

B.  Residuals of a gunshot wound to the left scapula

In reviewing the record, the Board notes that the Veterans service-connected disability is the result of a superficial wound of the posterior chest from December 1951.  Initially, this disability was rated as noncompensable using Diagnostic Code 7805 until a July 2001 rating decision, which increased the disability evaluation to 20 percent using Diagnostic Code 7805-5201 on the basis that motion of the left arm was limited at the shoulder level.  The Board also notes that the February 2006 rating decision that is the subject of this appeal assigned a separate, noncompensable rating using Diagnostic Code 7805 for scars, residuals of gunshot wound of the left paraspinal area at T4 and T10 levels, which will be discussed further below.  Thus, as reflected in the rating actions of record and the January 2007 Statement of the Case, the RO has considered this disability under scar, orthopedic, and muscle rating criteria.  Notably, the Veteran is left-hand dominant, as indicated in a December 2005 VA muscles examination, and this disability must be considered under the criteria for the dominant shoulder.  38 C.F.R. § 4.69.

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, scars may be evaluated on the basis of limitation of function of the affected part.  In this regard, the Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veterans claim will be considered solely under the criteria effective as of the date of the claim, and, in any event, the Board notes that no substantial changes were made to the criteria of Diagnostic Code 7805, which allow for evaluation of a scar on the basis of limitation of function of an affected part.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent evaluation is warranted for limitation of motion of the arm at the shoulder level.  A 30 percent evaluation is in order for limitation of motion of the arm midway between the side and shoulder level.  A 40 percent evaluation contemplates limitation of motion of the arm to 25 degrees from the side.

As to muscle injury claims, a moderate disability of the muscles is shown by through and through or deep penetrating wounds of short track by a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, and with residuals of debridement or prolonged infection.  The history of a moderate muscle disability includes service department records of in-service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after use which affects the particular functions controlled by the injured muscles.  Objective findings include small or linear entrance and (if present) exit scars which indicate a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is shown by a through and through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints of this injury include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles is shown by a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with a shattering bone fracture or an open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  History and complaints of this injury include a record of hospitalization for a prolonged period for treatment of a wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of an inability to keep up with work requirements.  Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  The tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: x-ray evidence of minute multiple scattered foreign bodies, indicating intermuscular trauma and the explosive effect of the missile; adhesion of a scar of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

Under these criteria, the cardinal signs and symptoms of muscle disability include loss of power, weakness, a lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  See 38 C.F.R. § 4.56(c).

The Veterans January 2007 Statement of the Case includes the muscle injury criteria for Muscle Groups I through IV and Muscle Group XX.

38 U.S.C.A. § 4.73, Diagnostic Code 5301, includes the criteria for Muscle Group I, concerning upward rotation of the scapula and elevation of the arm above the shoulder level.  Under this section, for a dominant extremity, a 10 percent evaluation is assigned in moderate cases, a 30 percent evaluation is warranted for moderately severe cases, and a 40 percent evaluation contemplates severe disability.

Diagnostic Code 5302 addresses Muscle Group II, encompassing depression of the arm from vertical overhead to hanging at the side, downward rotation of the scapula, and (with muscle Group III) forward and backward swinging of the arm.  Under this section, for a dominant extremity, a 20 percent evaluation is assigned in moderate cases, a 30 percent evaluation is warranted for moderately severe cases, and a 40 percent evaluation contemplates severe disability.

Diagnostic Code 5303 concerns Muscle Group III, addressing elevation and abduction of the arm to the level of the shoulder and (with Group II) forward and backward swinging of the arm.  Under this section, for a dominant extremity, a 20 percent evaluation is assigned in moderate cases, a 30 percent evaluation is warranted for moderately severe cases, and a 40 percent evaluation contemplates severe disability.

Diagnostic Code 5304, concerning Muscle Group IV, encompassing stabilization of the shoulder against injury in strong movements, holding the head of the humerus in the socket, abduction, and outward rotation and inward rotation of the arm.  Under this section, for a dominant extremity, a 20 percent evaluation is assigned in moderately severe cases, whereas a 30 percent evaluation contemplates severe disability.

This disability was addressed in a December 2005 VA muscles examination.  During the examination, the Veteran noted limitation of left shoulder movement and low-level (6 out of 10) pain in the left shoulder and scapular area with exertion.  No periods of flare-ups were noted.  The only tissue loss was of the left paraspinal muscle.  There was tendon damage to the left infraspinatus tendon but no bone, joint, or nerve damage.  Also, there was no muscle herniation.  Limitation of left shoulder movement was shown on range of motion testing, which revealed flexion to 95 degrees without pain and to 110 degrees with pain, extension to 30 degrees with significant pain at the end, abduction to 70 degrees without pain and to 75 degrees with pain, adduction to 25 degrees without pain and to 30 degrees with pain, internal rotation to 75 degrees with significant pain at the end, and external rotation to 60 degrees with significant pain at the end.  There was some fatigability, but no additional loss of range of motion testing noted.  In rendering an impression, the examiner reported significant left shoulder limitation of motion.    

In essence, the Veterans current left shoulder symptomatology consists of pain and limitation of motion.  There is no suggestion of significant muscle or nerve damage in regard to this disability.  Moreover, the Veteran himself has indicated that the pain is low-level (6 out 10).  For all of the above reasons, the Board finds that the disability, as rated under the criteria for muscle code injuries, is no more than moderate in terms of muscle symptoms.  Accordingly, there is no code section under 38 C.F.R. § 4.73 for which an increased rating may be assigned.

As to Diagnostic Code 5201, the Veteran would have to show limitation of motion of the arm midway between the side and shoulder level for a 30 percent evaluation.  This has not been shown in terms of flexion, as the Veteran has pain-free flexion to 95 degrees.  However, he has abduction to only 70 degrees without pain and to 75 degrees with pain.  This motion thus limits his abduction to a point between the side and shoulder level, especially taking into account his painful motion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  The Board would point out that full abduction, as shown in Plate I of 38 C.F.R. § 4.71a, is from zero to 180 degrees, and limitation of pain-free motion to 70 degrees therefore represents well less than half of full motion.  Based on this finding, the Board concludes that a 30 percent evaluation is warranted on the basis that the range of motion more nearly approximates limitation of motion midway between the side and shoulder level.  See 38 C.F.R. § 4.7.

The Board must stress that the degree of pain-free abduction is well in excess of 25 degrees, thus precluding a 40 percent evaluation under Diagnostic Code 5201.  Similarly, there is no evidence of ankylosis (Diagnostic Code 5200) or impairment of the humerus (Diagnostic Code 5202).  Rather, a 30 percent evaluation is appropriate based on limitation of abduction.  To this extent, the appeal is granted.  38 C.F.R. § 4.3, 4.7.

C.  Scars

38 C.F.R. § 4.118 lists several criteria for evaluating scars.  As noted above, the 2008 provisions of these rating codes are for application in this case, as the Veterans claim was received prior to October 23, 2008.

Under Diagnostic Code 7802, a maximum evaluation is assigned for scars, other than the head, face, or neck, that are superficial and that do not cause limited motion if covering an area or areas of 144 square inches (929 square centimeters) or greater.  Under Diagnostic Code 7803, a maximum evaluation of 10 percent is assigned in cases of superficial and unstable scars.  A superficial scar is one not associated with underlying soft tissue damage, whereas an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Under Diagnostic Code 7804, a maximum evaluation of 10 percent is warranted in cases of superficial scars that are painful on examination.  Also, under Diagnostic Code 7805, other scars may be evaluated on the basis of limitation of function of the affected part.

In this case, the Veterans disability was addressed by a December 2005 VA scars examination.  During the examination, the Veteran noted that the only symptom was numbness over the scars.  Two scars were noted, with one measuring four centimeters and the other measuring 6.5 centimeters.  Both were linear, non-adherent, numb, non-tender, shiny, stable, mildly elevated, superficial, isotonic with surrounding skin, slightly indurated, not affecting motion, and non-disfiguring.  The doctor described the scars as well-healed but expectedly numb.

Overall, the Veterans thoracic scars cover a very small area, are not painful or unstable, and do not cause any limitation of function of an affected part.  Accordingly, there is no basis for an initial compensable evaluation for these scars, and the claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.31.  

D.  Additional rating considerations

With regard to both the left shoulder disability and thoracic scars, there is no evidence suggesting a change in the level of disability over the course of this appeal.  Accordingly, there is no basis for a staged rating pursuant to Hart or Fenderson.  

Additionally, the Veteran has submitted no evidence showing that these disorders have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations, and there is also no indication that these disorders have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in exceptional cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is aware of the Courts recent decision in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Court found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  In discussing the assignment of an effective date for a grant of TDIU, the Court further stated that new evidence of unemployability related to the underlying condition submitted within one year of the assignment of an initial rating that is less than the maximum sought may constitute new and material evidence under 38 C.F.R. § 3.156(b).

Here, there is no indication that the Veteran is seeking anything less than the highest possible rating for his disorders, and he indicated during his December 2005 VA muscles examination that he was unemployed.  At the same time, the examiner noted that the Veteran was receiving workers compensation following a severe motor vehicle accident in 1983 that rendered his dominant hand unable to perform fine motor skills.  Similar commentary is included in a December 2005 VA psychiatric examination.  There is no suggestion from the record, including the lay evidence of record, that the Veteran has raised the possibility that a service-connected disability (as opposed to a post-service injury) has led to unemployability.  For this reason, the Board does not find that the record reasonably raises a claim of entitlement to TDIU, and no further consideration of this matter in light of Rice is warranted.  

 III.  Duties to notify and assist

VAs duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in regard to the new and material evidence claim and the claim for an increased evaluation for a left shoulder disorder in November 2005, prior to the issuance of a February 2006 rating decision.  This letter addressed the prior final denial of the service connection claim and the evidence needed to reopen that claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board further notes that, in a letter accompanying the Veterans January 2007 Supplemental Statement of the Case, he was furnished with information about VAs practices in assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While this information was provided to him subsequent to the appealed February 2006 rating decision, the Board further notes that the rating decision specified the effective date assigned for the 20 percent evaluation for the left shoulder disorder and contained an explanation of the rating criteria upon which that rating was predicated, with further detail as to the rating criteria included in the January 2007 Statement of the Case.  The Board also notes that, as the Veterans claim for service connection for residuals of frozen hands and feet is not being reopened, he will not be assigned a disability evaluation or effective date.  As such, any error of timing in this case is nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
 As to the thoracic spine scarring claim, there can be no prejudice to the Veteran in failing to give adequate 5103(a) notice for the service connection claim, as this case concerns an initial evaluation and comes before the Board on appeal from the decision which also granted service connection.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel held that separate notification is not required for downstream issues following a service connection grant, such as initial rating claims).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  The Board observes that, in a December 2005 VA psychiatric examination report, the examiner noted the Veterans anger driven by a sense that he was not treated fairly by government agencies, including VA and Social Security Disability.  However, the nature of his contact with the Social Security Administration is unclear, particularly as he has been over 70 years of age during the entire period of this claim and he did not specifically report applying for disability benefits for himself (as opposed to a family member, etc.).  As such, the Board finds no basis for contacting the Social Security Administration for medical records.  See 38 C.F.R. § 3.159(c)(2).  

Additionally, the Veteran was afforded VA examinations in December 2005 that were fully adequate for the purposes of determining the symptoms and severity of his left shoulder disorder and thoracic spine scarring disorders, and he has not since asserted that his disabilities have worsened subsequent to the examinations.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); VAOPGCPREC 11-95 (April 7, 1995).  As to the issue of whether new and material evidence has been received to reopen a claim for service connection for residuals of frozen hands and feet, a VA examination is not required because new and material evidence has not been received by VA.  38 C.F.R. § 3.150(c)(4)(C)(iii).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

 ORDER

New and material evidence not having been received to reopen a claim for service connection for residuals of frozen hands and feet, the appeal is denied as to this issue.

A 30 percent evaluation for residuals of a gunshot wound to the left scapula is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable evaluation for scars, as residuals of a gunshot wound to the left paraspinal area at the T4 and T10 level, currently evaluated as zero percent disabling, is denied.


REMAND

In March 2007, approximately one month prior to the certification of this case to the Board and subsequent to the January 2007 Statement of the Case, the RO received from the Veterans representative a statement from Howard M. Krieger, Ph.D., a psychologist.  Dr. Krieger described treating the Veteran for post-traumatic stress disorder (PTSD) and cited multiple symptoms, including irritability, sleep disorder, hypervigilance, intrusive memories of the Korean War, recurrent nightmares, and interpersonal estrangement.  These were noted to seriously affect his marital and social functioning.  Dr. Krieger further stated that these symptoms had been at a low level for many years, but, with the concurrence with many other physical symptoms, the Veteran was more affected than before.  The RO forwarded this evidence to the Board in May 2007.

Dr. Kriegers statement affects the Veterans claim for an increased evaluation for anxiety neurosis and depressive reaction with paranoid personality in multiple respects.  First, as this statement addresses mental health symptoms, the Veteran should have been furnished with a Supplemental Statement of the Case addressing the statement.  38 C.F.R. §§ 19.9, 19.31 (2009).  Second, the statement suggests a relatively recent increase in severity of mental health symptoms, and the Veteran has not been afforded a VA psychiatric examination in conjunction with his claim since December 2005, approximately four years ago.  Finally, this statement, furnished from the Veterans representative in support of the pending claim for benefits, raises the question of whether the Veterans service-connected psychiatric disorder should be expanded to include PTSD.  In this regard, it is noteworthy that the Veteran is a recipient of the Purple Heart Medal.  As such, further factual development (i.e., a new examination) and adjudication is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Boards docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA psychiatric examination, with an appropriate examiner, to determine the symptoms and severity of the service-connected psychiatric disorder and the question of a PTSD diagnosis.  The Veterans claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  In rendering diagnosis, the examiner should indicate whether the Veteran has a diagnosis of PTSD that is etiologically related to incidents of service, bearing in mind that he is a Purple Heart Medal recipient and, accordingly, participated in combat with the enemy during service.  The examiner should also provide a multi-axial diagnosis, with a Global Assessment of Functioning (GAF) score assigned; in explaining this score, the examiner is requested to address the extent of occupational and social impairment resulting from the Veterans psychiatric disability.  A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

2.  After completion of the above development, the Veterans claims of entitlement to an increased evaluation for anxiety neurosis and depressive reaction with paranoid personality should be readjudicated.  In readjudicating the psychiatric disorder claim, full consideration should be given to whether the grant of service connection should be expanded to include PTSD.  If the determination remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

? Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
AUG 2009	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at: http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
AUG 2009 	 4597	Page 2	SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE USED


